       Case 2:16-md-02724-CMR Document 1575 Filed 11/02/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                   16-md-2724
 PRICING ANTITRUST LITIGATION

                                                   HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:                         Civil Action No.
 The State of Connecticut, et al. v.               2:19-cv-02407-CMR
 Teva Pharmaceuticals USA, Inc.,
 et al.


Dated: November 2, 2020                        Approved and so Ordered:

                                               /s/ Cynthia M. Rufe
                                               CYNTHIA M. RUFE, J.

                JOINT STIPULATION TO EXTEND PAGE LIMITATION

       Defendants and Plaintiff State Attorneys General hereby agree, subject to the Court’s

approval, to extend the page limitations set forth in Local Rule of Civil Procedure 7.1 to a

combined total of sixty (60) pages with respect to memoranda in support of or in opposition to

Defendants’ Joint Motions to Dismiss the States’ Second Complaint, filed May 10, 2019 (Dkt. 1)

and amended on November 1, 2019 (Dkt. 106).

       IT IS SO STIPULATED.

Dated: November 2, 2020
 /s/ W. Joseph Nielsen                         /s/ Sheron Korpus
 W. Joseph Nielsen                             Sheron Korpus
 Assistant Attorney General                    KASOWITZ BENSON TORRES LLP
 55 Elm Street                                 1633 Broadway
 P.O. Box 120                                  New York, NY 10019
 Hartford, CT 06141-0120                       Tel: (212) 506-1700
 Tel: (860) 808-5040                           Fax: (212) 506-1800
 Fax: (860) 808-5033                           skorpus@kasowitz.com
 Joseph.Nielsen@ct.gov

 Liaison Counsel for the States
Case 2:16-md-02724-CMR Document 1575 Filed 11/02/20 Page 2 of 2




                                   /s/ Devora W. Allon
                                   Devora W. Allon
                                   KIRKLAND & ELLIS LLP
                                   601 Lexington Avenue
                                   New York, NY 10022
                                   Tel: (212) 446-5967
                                   Fax: (212) 446-6460
                                   devora.allon@kirkland.com

                                   /s/ Chul Pak
                                   Chul Pak
                                   WILSON SONSINI GOODRICH & ROSATI
                                   Professional Corporation
                                   1301 Avenue of the Americas, 40th Fl.
                                   New York, NY 10019
                                   Tel: (212) 999-5800
                                   Fax: (212) 999-5899
                                   cpak@wsgr.com

                                   /s/ Sarah F. Kirkpatrick
                                   Sarah F. Kirkpatrick
                                   WILLIAMS & CONNOLLY, LLC
                                   725 Twelfth Street, N.W.
                                   Washington, D.C. 20005
                                   Tel: (202) 434-5958
                                   skirkpatrick@wc.com

                                   Defendants’ Liaison Counsel




                               2
